EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 4 January 2021.  Claims 2-19, 49-83 and 86-94 are now pending.  The Examiner acknowledges the amendments to claims 2, 5, 8-13, 15-19, 49, 52, 55-60, 62-66, 68, 70, 71, 74-76 and 82-87 as well as 

the cancellation of claims 1 and 30, and the addition of claims 91-94.  The present 

application, filed on or after March 16, 2013, is being examined under the first inventor 

to file provisions of the AIA .

The application has been amended as follows: 

IN THE CLAIMS:

	At line 6 of claim 52, “field” has been deleted.
	At line 5 of claim 59, “the uninterrupted” has been changed to –an uninterrupted--.
	At line 1 of claim 60, “a control system” has been changed to –the control system--.
At line 3 of claim 62, “triggered” has been changed to –is triggered--.



Allowable Subject Matter
Claims 2-19, 49-83 and 86-94 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 6, 78, 86, 91 and 93, while the prior art teaches a particle therapy system comprising: a particle beam output device to direct output of a particle beam; a treatment couch to support a patient containing an irradiation target, the treatment couch being configured for movement; a movable device on which the particle beam output device is mounted for movement relative to the treatment couch, where different positions of the particle beam output device define beam fields for the particle beam including a first beam field and a second beam field, where each beam field comprises a plane that defines a maximum extent that the particle beam can move relative to the irradiation target; and a control system to provide automated control of the movable device to position the particle beam output device for treatment of the irradiation target with the particle beam in the first beam field and, following the treatment of the irradiation target with the particle beam, to provide automated control of the movable device to reposition the particle beam output device for additional treatment of the irradiation target with the particle beam in the second beam field; the prior art of record does not teach or fairly suggest a particle therapy system as claimed by Applicant, wherein the particle beam output device comprises a particle accelerator; wherein the first beam field and the second beam field overlap at least partly in an overlap area; and wherein the control system is configured to provide automated control of the particle accelerator to control intensities of the particle beam when the particle beam is applied in the first beam field 
Regarding claims 7, 79, 91 and 93, while the prior art teaches a particle therapy system comprising: a particle beam output device to direct output of a particle beam; a treatment couch to support a patient containing an irradiation target, the treatment couch being configured for movement; a movable device on which the particle beam output device is mounted for movement relative to the treatment couch, where different positions of the particle beam output device define beam fields for the particle beam including a first beam field and a second beam field, where each beam field comprises a plane that defines a maximum extent that the particle beam can move relative to the irradiation target; and a control system to provide automated control of the movable device to position the particle beam output device for treatment of the irradiation target with the particle beam in the first beam field and, following the treatment of the irradiation target with the particle beam, to provide automated control of the movable device to reposition the particle beam output device for additional treatment of the irradiation target with the particle beam in the second beam field; the prior art of record does not teach or fairly suggest a particle therapy system as claimed by Applicant, wherein the particle beam output device comprises a particle accelerator; wherein the first beam field and the second beam field overlap at least partly in an overlap area; and wherein the control system is configured to provide automated control of the particle accelerator to control intensities of the particle beam when the particle beam is applied in the first beam field and when the particle beam for is applied in the second beam field 
Regarding claims 53, 80, 87, 49-51, 92 and 94, while the prior art teaches a method comprising: in a particle therapy system, supporting a patient containing an irradiation target on a treatment couch, the treatment couch being configured for movement; mounting a particle beam output device on a movable device for movement relative to the treatment couch, the particle beam output device for directing output of a particle beam to treat the irradiation target where different positions of the particle beam output device define beam fields for the particle beam including a first beam field and a second beam field, where each beam field comprises a plane that defines a maximum extent that the particle beam can move relative to the irradiation target; and providing automated control of the movable device to position the particle beam output device for treatment of the irradiation target with the particle beam in the first beam field and, following the treatment of the irradiation target with the particle beam, providing automated control of the movable device to reposition the particle beam output device for additional treatment of the irradiation target with the particle beam in the second beam field; the prior art of record does not teach or fairly suggest a method as claimed by Applicant, wherein the particle beam output device comprises a particle accelerator; wherein the first beam field and the second beam field overlap at least partly in an overlap area; and wherein a control system provides automated control of the particle accelerator to control intensities of the particle beam for when the particle beam is applied in the first beam field and when the particle beam for is applied in the second 
Regarding claims 54, 81, 92 and 94, while the prior art teaches a method comprising: in a particle therapy system, supporting a patient containing an irradiation target on a treatment couch, the treatment couch being configured for movement; mounting a particle beam output device on a movable device for movement relative to the treatment couch, the particle beam output device for directing output of a particle beam to treat the irradiation target where different positions of the particle beam output device define beam fields for the particle beam including a first beam field and a second beam field, where each beam field comprises a plane that defines a maximum extent that the particle beam can move relative to the irradiation target; and providing automated control of the movable device to position the particle beam output device for treatment of the irradiation target with the particle beam in the first beam field and, following the treatment of the irradiation target with the particle beam, providing automated control of the movable device to reposition the particle beam output device for additional treatment of the irradiation target with the particle beam in the second beam field; the prior art of record does not teach or fairly suggest a method as claimed by Applicant, wherein the particle beam output device comprises a particle accelerator; wherein the first beam field and the second beam field overlap at least partly in an overlap area; and wherein a control system provides automated control of the particle accelerator to control intensities of the particle beam for when the particle beam is applied in the first beam field and when the particle beam for is applied in the second 
Regarding claim 67, while the prior art teaches a method comprising: in a particle therapy system, supporting a patient containing an irradiation target on a treatment couch, the treatment couch being configured for movement; mounting a particle beam output device on a movable device for movement relative to the treatment couch, the particle beam output device for directing output of a particle beam to treat the irradiation target where different positions of the particle beam output device define beam fields for the particle beam including a first beam field and a second beam field, where each beam field comprises a plane that defines a maximum extent that the particle beam can move relative to the irradiation target; and providing automated control of the movable device to position the particle beam output device for treatment of the irradiation target with the particle beam in the first beam field and, following the treatment of the irradiation target with the particle beam, providing automated control of the movable device to reposition the particle beam output device for additional treatment of the irradiation target with the particle beam in the second beam field; the prior art of record does not teach or fairly suggest a method as claimed by Applicant, wherein the particle beam output device comprises a particle accelerator; and wherein, the first beam field and the second beam field do not overlap.
Regarding claims 68-71, 90, 52, 55-66, 92 and 94, while the prior art teaches a method comprising: in a particle therapy system, supporting a patient containing an irradiation target on a treatment couch, the treatment couch being configured for movement; mounting a particle beam output device on a movable device for movement 
Regarding claim 72, while the prior art teaches a particle therapy system comprising: a particle beam output device to direct output of a particle beam; a treatment couch to support a patient containing an irradiation target, the treatment couch being configured for movement; a movable device on which the particle beam output device is mounted for movement relative to the treatment couch, where different positions of the particle beam output device define beam fields for the particle beam 
Regarding claims 73-76, 82, 88, 2-5, 8-19, 82, 88, 91 and 93, while the prior art teaches a particle therapy system comprising: a particle beam output device to direct output of a particle beam; a treatment couch to support a patient containing an irradiation target, the treatment couch being configured for movement; a movable device on which the particle beam output device is mounted for movement relative to the treatment couch, where different positions of the particle beam output device define beam fields for the particle beam including a first beam field and a second beam field, where each beam field comprises a plane that defines a maximum extent that the particle beam can move relative to the irradiation target; and a control system to provide automated control of the movable device to position the particle beam output device for treatment of the irradiation target with the particle beam in the first beam field and, following the treatment of the irradiation target with the particle beam, to provide 
Regarding claims 77, 83, 89, 2-5, 8-19, 75, 91 and 93, while the prior art of record teaches a particle therapy system comprising: a particle beam output device to direct output of a particle beam; a treatment couch to support a patient containing an irradiation target, the treatment couch being configured for movement; a movable device on which the particle beam output device is mounted for movement relative to the treatment couch, where different positions of the particle beam output device define beam fields for the particle beam including a first beam field and a second beam field, where each beam field comprises a plane that defines a maximum extent that the particle beam can move relative to the irradiation target; and a control system to provide automated control of the movable device to position the particle beam output device for treatment of the irradiation target with the particle beam in the first beam field and, following the treatment of the irradiation target with the particle beam, to provide automated control of the movable device to reposition the particle beam output device for additional treatment of the irradiation target with the particle beam in the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791